Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed April 22, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are examined under the framework set forth in the 2019 Patent Eligibility Guidance (hereinafter “2019 PEG”).  
	Regarding step 1, all claims are directed to one of the statutory categories of invention.
Regarding step 2A prong 1, the independent claims recite a certain method of organizing human activity (mental process), in particular it recites a method of coaching a player.  The independent claims recite determining a player’s playstyle based on a player metric, searching for other players with a similar playstyle and have a higher average metric, comparing the two players’ performance data and providing recommendations on the basis of areas of improvement.  These steps are the type of actions that a coach would take to when trying to train an individual.  A coach would review an individual’s playstyle and performance metrics as compared to other individuals and would provide for suggestions to help that individual improve.  For example, a coach would see that an individual has lower accuracy as compared to another player when serving in tennis and would make recommendations that would improve that player’s serve.  With respect to the storing step, storing performance data is insignificant extra solution activity and in this case is “mere data gathering” see MPEP§2106.05(g).  Collecting and maintaining player statistics in a video game or within real world sports is well known, see statistics collected and maintained by major game publishers or major league sports, and does not amount to significantly more.  Presenting recommendations is also extra solution activity, see MPEP§2106.05(g)
Regarding step 2A prong 2, the claims do not integrate the abstract idea into a practical application.  The hardware recited is not a particular machine, does not improve the functioning of a computer and does not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Examiner notes that without the abstract idea, the hardware elements and arrangement would merely be a generic host/clients relationship.  
Regarding step 2B, the additional elements, e.g. host computer, processor, clients, are well understood routine and conventional and do not act as a transformative limitation.  A remote host performing tasks for clients is well-understood, routine and conventional activity, see at least U.S. Publication 2006/0042483 at para. 29.  The claimed data gathering and presenting is extra solution activity, see MPEP§2106.05(g). The addition of display hardware is non-transformative and Examiner is taking official notice of displays within the gaming art.  The dependent claims add additional abstract limitations such as statistical considerations, further game elements for consideration during coaching and non-transformative software limitations.  Claims 2-8 and 10 present additional abstract limitations that are direct to the abstract mental process. Claim 12 positively recites a generic application, however this is non-transformative software. Claim 14 recited a generic database, however this is an abstract arrangement of data. Claim 15 is non-transformative extra solution activity through audio presentation, Examiner is taking official notice of audio outputs in generic videogame client devices. Claims 16-20 are more non-transformative abstract limitations. The dependent claims also fail to limit the claims to a practical application or to provide any transformative limitations.
Response to Arguments
Applicant’s arguments, see remarks, filed April 22, 2022 have been fully considered but they are not persuasive.
As a preliminary matter Examiner notes that Applicant does not use the framework set forth in the 2019 PEG.  This framework is described in MPEP§2106 and is the test for patent eligibility during examination.  Examiner advises Applicant to frame arguments with respect to this eligibility framework.  During examination MPEP§2106 is the framework for patent eligibility and analogous cases are not binding. 
Applicant assets that Examiner has failed to satisfy the requirements for a patent eligibility rejection with respect to the US Federal Circuit’s opinion in Berkheimer.  Examiner disagrees and notes that the 2019 PEG dictates the test for patent eligibility during examination.  Examiner notes that step 2B of the 2019 PEG provides for a factual finding and this step has been satisfied in the rejection mailed January 21, 2022.  Examiner has made U.S. Publication 2006/0042483 of record, cited relevant portions of the MPEP and taken official notice to provide for a factual record to support the patent eligibility rejection.  Applicant did not rebut official notice and has not appreciated Examiner’s analysis and holdings. Examiner notes that by the next Office action because of Applicant’s failure to traverse or provide an adequate traversal, the fact made through official notice will act as an admission of the common knowledge or well-known in the art statement.
Applicant provides for a claim by claim comparison of the claims in McRO and the claims in this application.  These arguments are handled below in the order that they are presented by Applicant.
TABLE 1
1.	Applicant argues that the examined claims are “directed to an improvement in computer video gaming technology (generating recommendations to a player for improving gaming skills) based on rules of a particular type. Stated differently, Applicant’s claims are not applicable to any other technology field other than video gaming and improving a player’s gaming skills in an online videogame.” Examiner disagrees and notes that at the outset Applicant confounds improving a computer and being limited to a particular technological field of endeavor. These are not merely different ways to state the same thing. An improvement to the functioning of a microprocessor, e.g. improved energy efficiency, is not analogous to the field of study limited to improvements to a microprocessor’s energy efficiency. A claim limited to microprocessor efficiency does not necessarily prove efficacy of that improvement or the reverse. Examiner further notes that being linked to a field of endeavor is not the test for patent eligibility and Applicant is invited to provided citations to the MPEP to support such an assertion.  Furthermore, Applicant’s claims don’t improve gaming, the game is not made faster or more efficient.  Applicant has made an automated coach akin to the automated accountant in Alice.  
2.	Applicant argues that data stored in a client device roots the claim “in the world of multiplayer video games”.  Examiner disagrees and notes that this type of arguments is like Applicant arguing that a football coach reading plays off a tablet computer is rooted in the world of tablet computing. For this argument to be persuasive, Examiner would have to accept that an individual providing advice to a writer based on a novel written with pen and ink on a paper notebook is a human organizing activity and that same individual providing advice to a writer based on a novel written in an electronic document stored on a computer (local, server or otherwise) to be rooted in a technological world.  This position is not accepted by Examiner and is not persuasive.
3.	Applicant argues that the use of performance data stored on multiple different client devices is “even more tied to a computing architecture”.  Examiner disagrees and notes that there is no patent eligibility cutoff regarding the number of servers that store information and as noted above if a novel was stored on multiple servers and client devices, the novel would not be “even more tied to a computing architecture” it would still be a novel.
4.	Applicant argues that both the claims in McRO and the examined claims search for data. This may be true, but it does not prove eligibility.
5.	Applicant argues that both the claims in McRO and the examined claims process data. This may be true, but it does not prove eligibility.
6.	Applicant argues that both the claims in McRO and the examined claims process data. This may be true, but it does not prove eligibility.
7.	Applicant argues that both the claims in McRO and the examined claims provide for a final result. This may be true, but it does not prove eligibility. Furthermore, Examiner notes that the end result of McRO and the instant application are very different.  McRO replaces what was essentially a human intermediary within a technological environment with an automated process that provides a purely technological result, e.g. computer animation.  This application replaces a human coach coaching another human player performing a human activity (in this case playing video games1) with automated coaching advice.
  TABLE 2
1.	This argument fails for the same reasons as in Table 1 comment 1, the narrowness of a claim limitation does not mean that a claim is reduced to a practical application.
2.	Again, Applicant asserts that rooting in the world of multiplayer video games meets the test for eligibility, however this is not the test for patent eligibility.
3.	This argument fails for the same reasons as in Table 1 comment 3.
4.	Applicant argues that both the claims in McRO and the examined claims search for data. This may be true, but it does not prove eligibility.
5.	Applicant argues that both the claims in McRO and the examined claims process data. This may be true, but it does not prove eligibility.
5.	Applicant argues that both the claims in McRO and the examined claims process data. This may be true, but it does not prove eligibility.
5.	Applicant argues that both the claims in McRO and the examined claims provide an output. This may be true, but it does not prove eligibility.
Applicant argues that during examination, analogies between prior cases and examined claims are the test for patent eligibility.  Examiner disagrees and notes that the framework set forth in the 2019 PEG and as recited in the MPEP are the test for patent eligibility.
Applicant incorrectly concludes that “Examiner’s position then really boils down to a sole differentiator—is matching players in a multiplayer videogame a computer-related technology, as much as lip sync animation or self-referential tables.”  Examines disagrees and notes that this application is not about matching players in a multiplayer videogame and is instead about coaching a player of a multiplayer videogame.  As such this argument is not persuasive.
Applicant argues that McRO and the instant application have no conceptual difference.  Examiner disagrees and as stated above notes that McRO improves a computer and the examined claims improve a player. Furthermore, the nature of the improvement is important, please see step 2A prong 2 considerations. 
Applicant argues that technical importance and the automated nature of the examined claims renders them eligible.  Examiner disagrees and notes that the 2019 PEG and MPEP do not set forth these features as factors for patent eligibility. 
Applicant argues that because the organizing activity is outside of a technical context that the claims are patent eligible.  Examiner disagrees and notes that technical context is not the basis for patent eligibility.
Applicant argues that like DDR and Bascom the claims combined provide for meaningful limits to the purported abstract idea in order to solve a tangible, practical, real world problem.  Examiner disagrees with Applicant’s argument.  How well an individual plays a videogame is not a tangible, practical, real world problem.  The examined claims do not narrowly accomplish that task.  The independent claims broadly collect player data, compare that player data with other player data and provide recommendations for “areas of improvement” to the player.  This broad data collection, processing and presentation is merely abstract information.  This type of broad and abstract communication with the player does not work to solve a tangible, practical, real world problem, it is yet another automatically generated notification concocted to weakly simulate what a human would do with another human.
Examiner strongly suggests that Applicant understand and argue patent eligibility within the framework of the 2019 PEG and MPEP.  Applicant’s arguments are very unlikely to be persuasive if they do not clearly set forth the pertinent issues and rules before applying relevant facts to those rules. Examiner is bound by the framework set forth in the 2019 PEG and MPEP. The claims will only be examined under the most current eligibility rules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that playing video games is a human activity.  The medium of human exchange growth and activity does not negate the fact that something is a human activity.  An individual writing a romantic letter to another over email DOES NOT make it a computerized activity, it is a human activity that is effectuated through computers.